—Application by the appellant for a writ of error corara nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 24, 1979 (People v Lindsay, 71 AD2d 1065), affirming a judgment of the Supreme Court, Kings County, rendered October 12, 1978.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Ritter, J.P., Santucci, Altman and S. Miller, JJ., concur.